Citation Nr: 1038222
Decision Date: 10/12/10	Archive Date: 12/23/10
 
DOCKET NO. 06-33 195                       DATE OCT 12 2010

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida 

THE ISSUES 

1. Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disorder. 

2. Whether new and material evidence has been received to reopen a service connection claim for a left shoulder disorder, and if so may such claim be granted. 

3. Entitlement to an effective date prior to August 29, 2005 for service connected cervical spine degenerative disc disease (cervical spine disorder). 

4. Entitlement to an increased rating for cervical spine degenerative disc disease (cervical spine disorder), currently rated 10 percent disabling. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Terrence T. Griffin 

INTRODUCTION 

The Veteran served on active duty from August 1975 to August 1979 and from January 1981 to January 1997. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by the Department of Veterans Affairs (V A) St. Petersburg, Florida, Regional Office (RO). 

The Veteran was scheduled to appear for a Travel Board hearing in August 2007; however, prior to this hearing, he submitted, and the Board granted, a request to have this hearing rescheduled. Accordingly, the RO rescheduled the Veteran for a hearing in November 2007; however, he failed to report for this hearing and no request for postponement has been received. Therefore, his hearing request is deemed withdrawn. See 38 C.F.R. §§ 20.702(d) (West 2002 & Supp. 2009); 20.704(d) (2009). 

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 

FINDINGS OF FACT 

1. A September 1997 rating decision denied the Veteran service connection for a left shoulder disorder, finding no evidence of a currently diagnosed disorder or nexus to military service. 

- 2 - 

2. A February 2004 rating decision denied the Veteran service connection for right shoulder pain (now characterized as, a right shoulder disorder), finding no evidence of a diagnosed disorder for VA purposes, and declined to reopen the previously denied claim for a left shoulder disorder, finding no new and material evidence of record. 

3. Evidence added to the record since the February 2004 rating decision, declining to reopen a service connection claim for a left shoulder disorder, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 

4. Evidence added to the record since the February 2004 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim for a right shoulder disorder, and does not raise the possibility of substantiating the claim. 

5. A final September 1997 rating decision denied service connection for a cervical spine disorder and the claim was not reopened in a final October 28, 2003 rating decision. 

6. VA received a claim to reopen the previously denied service connection claim for a cervical spine disorder on August 29, 2005. 

7. No formal or informal claim for entitlement to service connection for a cervical spine disorder was filed between October 28, 2003 and August 29, 2005. 

8. Prior to April 30, 2007, the Veteran's cervical spine disorder resulted in forward flexion limited to 40 degrees, combined range of motion to 280 degrees, with no abnormal gait or spinal contour, or incapacitating episodes of any duration. 

9. On and after April 30, 2007, the Veteran's cervical spine disorder caused forward flexion limited to 30 degrees, but there is no evidence of any diagnosed ankylosis or any incapaciting episodes of any duration. 

- 3 - 

CONCLUSION OF LAW 

1. The September 1997 rating decision that denied the Veteran's service connection claim for a left shoulder disorder is final. 38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997). 

2. The February 2004 rating decision, denying service connection for a right shoulder disorder and declining to reopen the previously denied claim for a left shoulder disorder, is final. 38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003). 

5. Evidence added to the record since the February 2004 rating action, denying the Veteran's service connection claim for a left shoulder disorder, is new and material and his claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

2. Evidence added to the record since the February 2004 rating action denying the Veteran's service connection claim for a right shoulder disorder is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 

6. An effective date earlier than August 29, 2005 is not warranted for service connection for a cervical spine disorder. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.400 (2009). 

7. Prior to April 30, 2007, the criteria for an evaluation in excess of 10 percent for a cervical spine disorder are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.71a, Diagnostic Code 5243 (2009). 

8. On and after April 30, 2007, the criteria for a 20 percent rating, and no more, for a cervical spine disorder are met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F .R. §§ 4.71 a, Diagnostic Code 5243 (2009). 

- 4 - 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

Duties to Assist and Notify 

The VA has a duty to provide a claimant notification of information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103(a); 5103A; 5107; 38 C.F.R. § 3.159. The notice requirements with respect to the Veteran's initiating service connection claim for a cervical spine disorder and his respective claims to reopen previously denied claims was accomplished in the January 2006 letter to the Veteran, which were provided before the March 2006 adjudication of the Veteran's claims. 

As it relates to the Veteran's earlier effective date and increased rating claims, this aspect of the appeal arises from the Veteran's disagreement with the effective date and disability rating awarded following the grant of service connection. Courts have held that once service connection is granted and the claim is substantiated, disagreement with such a downstream element does not require compliance with the notice provisions of 38 U.S.C.A. § 5103(a) and its implementing regulation. That notwithstanding, the Veteran was informed of the rationale for the assignment of the current effective date and disability rating, in a March 2006 rating decision, and he was informed of the law and the regulations governing both matters in the September 2006 Statement of the Case. 

The Board also finds that all facts relevant to the Veteran's claims decided herein have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained. The Veteran's service and VA treatment records have been obtained, and the Veteran has not indicated any additional record VA should seek to obtain on his behalf. Further, the Veteran was offered the opportunity to testify at a hearing before the Board, but he failed to appear and his request was deemed withdrawn. See 38 C.F.R. §§ 20.702(d); 20.704(d). Essentially, all reasonable efforts were made by VA to obtain evidence necessary to 

- 5 - 

substantiate the claims currently being adjudicated, and the Board finds no further assistance with the development of evidence is required. 

Although an appropriate medical examination and opinion was obtained related to the Veteran's cervical spine disorder, the Board finds that a VA examination related to his application to reopen a previously denied right shoulder disorder claim is not required, as there is no reason to believe that any such disorder is related to military service, nor was any such disorder diagnosed within one-year of separation from service. Moreover, the Board is not reopening this previously denied service connection claim. As such, VA's duty to provide an examination has not been triggered. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a). 

Applications to Reopen 

The Veteran presently seeks to reopen respective service connection claims for right and left shoulder disorders, which were most recently denied in a February 2004 rating decision. 

Background of Previously Denied Claims 

A review of the claims folder reflects that a September 1997 rating decision denied the Veteran's service connection claim for a left shoulder disorder. At this time, the RO considered the Veteran's service treatment records, a May 1997 examination report and statements submitted by the Veteran. The RO denied the left shoulder claim, finding no evidence of any diagnosed disorder or any nexus to military service. The Veteran did not appeal this September 1997 decision within the prescribed time. and it became final. 

A February 2004 rating action denied the Veteran's service connection claim for right shoulder pain (presently characterized as a right shoulder disorder) and declined to reopen his service connection claim for a left shoulder disorder. At this time, the RO reviewed the evidence of record in May 1997, an October 2003 VA examination report, VA treatment records and statements from the Veteran. After 

- 6 - 

considering this evidence, the RO concluded there was no evidence of any right shoulder disorder for VA purposes, as no diagnosis related to the Veteran's complaints of right shoulder pain was of record. Further, the RO determined that new and material evidence had not been submitted, as to reopen the previously denied service connection claim for a left shoulder disorder. Accordingly, the RO denied the Veteran's respective claims. The Veteran did not appeal this decision within the prescribed time, and it became final. 

New and Material Laws and Regulations 

The February 2004 RO decision is not subject to revision on the same factual basis. 38 U.S.C.A. § 7104 (West 2002). In order to reopen this claim, the appellant must present or secure new and material evidence with respect to that claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

Analysis 

Left Shoulder Disorder 

As it relates to the Veteran's application to reopen a previously denied service connection claim for a left shoulder disorder, various pieces of evidence have been added to the record since the February 2004 rating decision. The additional evidence includes VA treatment records suggesting he has a currently diagnosed left shoulder disorder, to include bursitis and/or tendonitis. See "Assessment," VA Treatment Records, December 12, 2005 and July 18, 2003. Although the etiological factors mentioned by the VA treating physicians are scant, of particular importance is the notation that the onset of left shoulder pain occurred in 1984, suggesting the disorder may have had its onset in-service. See "Subjective" and 

- 7 - 

"Assessment." VA Treatment Record, April 18, 2005. The notations of the VA physician, with noted disorders of the left shoulder, arguably indicate that the Veteran may have a current left shoulder disorder that had its onset in, and/or was caused by, military service. 

At the time of the February 2004 rating decision, the RO concluded that there was no evidence of any currently diagnosed left shoulder disorder. The Veteran has now presented evidence related to this previously unestablished necessary element of his claim. Specifically, he has presented, at least arguable, evidence of a currently diagnosed left shoulder disorder. The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a) and the claim for service connection is reopened. 

Right Shoulder Disorder 

VA examination and treatment records, associated with the claims folder following after the February 2004 denial of the Veteran's service connection for a right shoulder disorder have been made of record. Typical of these records is an October 2005 VA Orthopedic Consultation record, noting the Veteran's account of left shoulder pain and left upper extremity symptoms, without any report or indication of any right shoulder pain or symptoms. What is more, these medical records document no diagnosis of any right shoulder disorder. While these treatment records are new, in that they had not been previously of record, none of these records provide, even an arguable, suggestion that any current right shoulder disorder has been diagnosed. This being the case, the aforementioned treatment and examination records are not material within the meaning of 38 C.F.R. § 3.156(a). 

Since the February 2004 rating decision, duplicative documents have also been added to the record, including portions of the Veteran's service treatment records. Duplicative documents are not new and material within the meaning of 38 C.F .R. § 3.156(a). 

The record has also been supplemented with many statements from the Veteran detailing his contention that his current disorder was cause by an in-service injury. 

- 8 - 

See Notice of Disagreement, April 11, 2006. However, in the present circumstance, the Veteran does not have the medical training or expertise to provide a credible opinion to this effect. See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson. 492 F.3d 1372 (Fed. Cir. 2007). Indeed, to provide a competent and credible opinion as to this matter requires sophisticated medical examination and testing. Moreover, the Veteran's statements essentially reemphasize the position previously considered in the now final February 2004 RO decision; thus, this evidence is not new or sufficient to reopen the claim. Reid v. Derwinski. 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998); 38 C.F.R. § 3.156(a). 

In summary, the evidence added to the record since the February 2004 RO denial of the Veteran's service connection claim for a right shoulder disorder does not raise a reasonable possibility of substantiating the claim. What was lacking in February 2004, and is still lacking, is evidence of a currently diagnosed right shoulder disorder or evidence that any such disorder is related to military service. Consequently, the evidence added to the record since the February 2004 rating decision is not new and material and this claim is not reopened. 

Earlier Effective Date Claim 

The Veteran presently seeks to establish an earlier effective date for his service connected cervical spine disorder. The current effective date of August 29, 2005 was assigned because the RO determined that this was the dated the Veteran's application to reopen his previously denied service connection claim for a cervical spine disorder was received. Looking to his numerous statements, the Veteran's position is essentially that he is entitled to an earlier effective date because his current cervical spine disorder was caused by an in-service event. See Notice of Disagreement, April 11, 2006.
 
Effective Date Laws and Regulations 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400. Unless specifically provided otherwise, 

- 9 - 

the effective date of an award based a claim re-opened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of [the] application." 38 U.S.C.A. § 5110(a) (West 2002). The implementing regulation describes this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

The applicable statutory and regulatory provisions require that VA look to all communications from the Veteran that may be interpreted as applications or claims-formal and informal--for benefits. In particular, VA is required to identify and act on informal claims for benefits. 38 U.S.C.A. § 511(b)(2); 38 C.F.R. §§ 3.l(p), 3.400(o)(2), 3.155(a). See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992). In this context, a claim means a formal or informal communication in writing that (i) requests a determination of entitlement to a benefit, or (ii) evidences a belief in entitlement to a benefit. See Brannon v. West, 12 Vet. App. 32, 34 (1998) (citing 38 C.F.R. § 3.1(p). However, the Court of Appeals for Veterans' Claims has made plain that VA is not required to anticipate a claim for a particular benefit where no intention to raise it has been expressed. Id.
 
Background 

The record shows that a September 1997 rating decision denied the Veteran's service connection claim for neck pain (currently characterized as a cervical spine disorder), after considering the Veteran's service treatment records and a May 1997 VA examination report. Based on the evidence, the RO denied service connection, finding there was no evidence "which demonstrate[ d] the existence of the claimed condition ... [or] its possible relationship to service." The Veteran failed to appeal this decision and it thus became final one year after he was notified of the decision. 

Subsequently, a February 13, 2004 rating decision denied the Veteran's claim to reopen a service connection claim for his cervical spine disorder, after considering the evidence of record in September 1997, VA examinations dated in May 1999 and 

- 10- 

October 2003. and additional statements from the Veteran. Upon examination of the aforementioned evidence, the RO determined that the evidence was not new and material. Accordingly, the RO declined to reopen the Veteran's service connection claim for a cervical spine disorder, denying his claim. The Veteran failed to appeal this decision and it thus became final one year after he was notified of the decision. 

On August 29, 2005, the RO received a written communication from the Veteran seeking to reopen his claim for service connection for a cervical spine disorder. Based on this communication, the Veteran was examined for VA purposes, and the examiner opined that the Veteran's "cervical degenerative disc disease with mechanical neck pain [was] caused by or a result of injury while in service." Accordingly, in a March 2006 rating decision, the RO granted service connection for cervical degenerative disc disease, effective August 29, 2005. 

Analysis 

A thorough review of the evidence of record makes plain that the Veteran did not correspond with, or otherwise contact. VA after the February 13, 2004 denial of his claim until August 29, 2005. Accordingly, there is nothing that could be interpreted as a formal or informal claim for benefits between February 13, 2004 and August 29, 2005. 

Although the Veteran maintains that he is entitled to an effective that corresponds to his 1983 in-service injury, the applicable laws and regulations preclude any such award. See Veteran's Statement in Support of Claim, November 27, 2006; see also 38 U.S.C.A. § 5110(a). As highlighted above, rating actions, dated in September 1997 and on February 13, 2004, denied the Veteran's claim and he did not appeal either of these determinations within the allotted time. It was not until VA received the August 29, 2005 initiating claim and new and material evidence (i.e. a February 2006 VA examination and opinion) made of record that the Veteran's service connection claim was reopened and granted, in an August 29, 2005. Indeed, on these facts, August 29, 2005, the date VA received the Veteran's claim to reopen the previously denied service connection claim is the proper effective date. 
38 U.S.C.A. § 511O(a); 38 C.F.R. § 3.400(q)-(r). 

- 11 - 

The Board acknowledges the arguments advanced by the Veteran's representative that there were service treatment records added to the record following the Veteran's initial May 1997 VA examination that would have made the examiner aware of the onset of a cervical spine disorder in May 1977. See Written Brief Presentation, September 1, 2010. Although not directly citing the applicable provision, the Veteran's representative appears to allude to 38 C.F.R. § 3.156(c), which provides that if VA benefits are awarded based even if part on service department records that were not "associated with the claims folder when VA first decided the claim," the effective date may be the date VA received the previously decided claim. Notably the May 1997 and February 2006 examination reports both document the Veteran sustaining an in-service neck/cervical spine injury; however, no cervical spine/neck disorder was diagnosed at the May 1997 VA examination. Conversely, at the February 2006 VA examination, a current neck/cervical spine disorder was diagnosed and an opinion relating such diagnosis to military service provided. As the February 2006 examination documented a current cervical spine disorder and provided a positive nexus opinion, the Board finds little, if any, doubt that service connection for a cervical spine disorder was granted on the basis of this new and material evidence and not "all or in part" on newly obtained service records. See 38 U.S.C.A. § 50l(a); 38 C.F.R. § 3.156(c); see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

In sum, the date of entitlement to an award of service connection based upon the submission of new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2). Thus, the earliest dated that can be assigned here is the date of claim. August 29, 2005. Since that is the date assigned by the RO, a basis upon which to establish an earlier effective date has not been presented and, as the preponderance of the evidence is against the claim, an award of an effective date prior to August 29, 2005 is denied.
 
Cervical Spine Disorder Increased Rating Claim 

As has been previously highlighted, a March 2006 rating decision granted the Veteran service connection for a cervical spine disorder, assigning an initial 10 

- 12 - 

percent disability rating. The Veteran disagreed with this rating and perfected the present matter on appeal. 

Disability Rating Laws and Regulation 

Where an increased disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating. 38 C.F.R. § 4.7. When after considering carefully all procurable and assembled data a reasonable doubt arises regarding the degree of disability, the Board shall resolve such doubt in favor of the claimant. 38 C.F.R. § 4.3. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The General Counsel has explained that when rating the Veteran's functional loss it must clearly be explained what role pain played in the rating decision. See Smallwood v. Brown, 10 Vet. App. 589, 592 (1997). The functional loss due to pain is to be rated at the same level as the functional loss where the motion is impeded. Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though range of motion is possible beyond the point when pain sets in. Hicks v. Brown, 8 Vet. App. 417, 421 (1995): Deluca v. Brown, 8 Vet. App. 202 (1995). 

- 13 - 

Cervical Spine Rating Criteria 

The Veteran's current cervical spine disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome. This Diagnostic Code provides that the disorder, preoperatively or postoperative, should be rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc symptoms based on incapacitating episodes, whichever method results in the higher evaluation. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees. A 20 percent rating is assigned where there is forward cervical spine flexion greater than 15 degrees but not greater than 30 degrees; a combined cervical spine range of motion not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Where forward flexion of the cervical spine is 15 degrees or less; or favorable ankylosis of the entire cervical spine is present, a 30 percent rating is warranted. 

Under Diagnostic Code 5243, a 10 percent evaluation requires, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months. A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009). Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician. Id.
 
- 14 - 

Background and Analysis 

A February 2006 VA examination report has been associated with the claims folder. During the examination interview, the Veteran indicated that he experienced constant cervical spine pain that was aggravated by activities requiring him to reach over his head. At this time, the Veteran also indicated that he did not have any episodes of incapacitating neck pain that required bed-rest or hospitalization, within the past year. The examiner noted that the Veteran appeared to be in no distress, had a mild antalgic gait and did not require the usage of any assistive device to walk. Cervical spine forward flexion was to 40 degrees; extension to 40 degrees; bilateral lateral flexion to 30 degrees; and, bilateral rotation to 70 degrees. On repetitive testing, the examiner noted that the Veteran's cervical spine disorder would result in some impairment related to overhead material handling, but noted no additional loss of motion, fatigability or incoordination. The examiner also observed moderate cervical muscle spasms and pain to palpitation over C4-C6. Nonetheless, there was no sign of spurring, compression, or upper extremity motor deficiency. Based on x-ray findings, the examiner diagnosed moderate multilevel cervical degenerative disc disease. 

In April 2007, the Veteran underwent another VA examination. At this examination, the Veteran again denied any episodes of incapacitating neck pain, requiring bed rest or hospitalization within the past year. The examiner noted the absence of any signs of acute distress or function limitations, the Veteran's ability to ambulate without the usage of an assistive device, normal cervical spine contour and the absence of any associated cervical spine swelling. However, the Veteran's presented moderate cervical spine muscle spasms and pain. Cervical spine forward flexion was to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, right rotation to 70 degrees, and left rotation to 60 degrees, with no additional impairment noted on repetitive testing. There were also no signs of spurring, foraminal compression, or upper extremity motor deficiency. The diagnosis was cervical degenerative disc disease with moderate mechanical neck pain and loss of range of motion. 

- 15 - 

Also, the Veteran's numerous cervical spine related treatment records have been associated with the claims folder and reviewed by the Board, in the evaluation of the present increased rating claim. These treatment records document x-ray results revealing the presence of cervical spine degenerative disc disease. See VA Radiological Report, August 25, 2005. Associated treatment records also document the Veteran's usage of ibuprofen to manage his cervical spine symptoms and his desire to continue this course of treatment. See VA Orthopedic Consultation, October 21, 2005. While noting the Veteran's complaints of pain, these records do not add information as to limitation of cervical spine range of motion. 

Analysis 

Prior to April 30, 2007, the Board finds that the criteria for an evaluation in excess of 10 percent for a cervical spine disorder are not met. However, on and after April 30, 2007, the criteria for a 20 percent evaluation, and no more, for a cervical spine disorder are met. 

Prior to April 30, 2007 

The only relevant range motion findings generated during the period under review documented the Veteran's forward to 40 degrees and combined cervical spine range of motion of 280 degrees, both of which considerably exceed the range of motion limitations required for a rating in excess of 10 percent. See VA Examination Report, February 16, 2006. What is more, although the February 2006 examination report documented the presence of muscle spasms, there was no indication that this resulted in abnormal gait or abnormal spinal contour. Accordingly, an evaluation in excess of 10 percent, prior to April 30, 2007 is not warranted, under the provisions of Diagnostic Code 5243. 

On and After April 30, 2007 

At the Veteran's April 2007 VA examination, the examiner noted forward cervical spine flexion to 30 degrees, and combined cervical spine range of motion limitation of 250 degrees. However, during the period under review there is no evidence of 

- 16 - 

the Veteran having limited cervical spine flexion to 15 degrees or less, or any diagnosis of cervical spine ankylosis. Accordingly, the Board finds that the Veteran's demonstrated cervical spine limitation of motion met the criteria for a 20 percent rating, and no more, utilizing the criteria outlined in Diagnostic Code 5243. 

In making the determinations outlined above, the Board has considered the Veteran's claim in light of the applicable intervertebral disc syndrome criteria, as Diagnostic Code 5243 requires the assignment of a rating under this criteria if doing so would produce a more favorable rating for the Veteran. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. In this regard there is no evidence the Veteran experienced any incapacitating episodes (i) having, at least, a total duration of at least 2 weeks but less than 4 weeks within the past 12 months, prior to April 30, 2007; or (ii) having, at least a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, on and after April 30. 2007. In fact, VA examination reports, dated in February 2006 and April 2007, specifically document the absence of incapacitating episodes of any duration. This being the case, the evidence of record fails to establish a more favorable rating than the respective ratings outlined above. 

Other Considerations 

The Board also notes that in some cases it is permissible to rate a cervical spine disorder under one or more separate diagnostic codes that together provide for the manifestations of the disability, including pain, loss of motion, and neurological findings. Therefore, the Board must consider whether there is any other schedular basis for assigning a higher evaluation. 

The Board acknowledges that multiple medical records noted painful motion, but there is no indication that this resulted in any additional loss of range of motion. Moreover, the record does not indicate that on repetitive testing there was additional loss of motion, or functional loss, greater than that contemplated in the evaluations assigned. See 38 C.F.R. § 4.40; Deluca v. Brown, 8 Vet. App. 202 (1995). Ultimately, the Board finds that all pain and limitation of motion noted in the record is contemplated in the ratings assigned. 

- 17 - 

For rating the neurological manifestations of a back disability, 38 C.F.R. § 4.124a, Diagnostic Code 8516 (ulnar nerve dysfunction) is relevant. The lowest rating under this section is 10 percent and requires mild incomplete paralysis of the ulnar nerve. While the Veteran reported some upper extremity pain at his VA examinations, both examiners specifically found that he did not exhibit any neurological symptoms related to his cervical spine disorder. Moreover, no neurologic disability was diagnosed at any point during the Veteran's appeal. Accordingly, this does not provide a basis for an award benefits. 

In summation, the Board concludes that (i) prior to April 30, 2007, the criteria for a rating in excess of 10 have not been met; and (ii) on and after April 30, 2007, the criteria for a 20 percent rating, and no more, have been met. 

Extraschedular Consideration 

Additionally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321. The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id. 

The Board has considered the Veteran's reports related to the impact his service-connected cervical spine disorder has on his ability to work and perform the daily activities of living. Nevertheless, the Board finds that the disability ratings that have been assigned contemplate the level of impairment reported by the Veteran and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria. The rating schedule contemplates pain and limitation of motion. Moreover, there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, for 

- 18 - 

which the Veteran has not been compensated or that is not contemplated in the respective ratings assigned, as to take this matter outside the norm and to warrant an extraschedular rating. Once again, the Board, having considered both the Veteran's reports of impairment and the medical evidence of record, concludes that the rating schedule contemplates any loss of working time, due to exacerbations, which is commensurate with the Veteran's level of disability. See 38 C.F.R. § 4.1. See also VAOPGCPREC 5-2005 (Nov. 25, 2005). For the aforementioned reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. See Bagwell v. Brown, 9 Vet. App. 337 (1996). 

ORDER 

New and material evidence not having been received to reopen a service connection claim for a right shoulder disorder, the Veteran's appeal is denied. 

New and material evidence has been presented to reopen a service connection for a left shoulder disorder, and to this extent, the appeal is granted. 

An effective date earlier than August 29, 2005, for an award of service connection for a cervical spine disorder, is denied. 

Prior to April 30, 2007, an increased rating for a cervical spine disorder, rated at 10 percent disability, is denied. 

On and after April 30, 2007, a 20 percent rating, and no more, is granted for a cervical spine disorder. 

- 19- 

REMAND 

The Veteran maintains, in part, that he has a current left shoulder disorder is related to an in-service injury and that he has experienced related symptoms since this occurrence. As the service treatment records appear to include left shoulder complaints, and there appears to be a current diagnosis of a left shoulder impairment, the Veteran should be examined to ascertain whether any current disability is linked to service. 

Accordingly, the case is REMANDED for the following action: 

1. The AMC/RO should schedule the Veteran for a VA examination related to his service connection claim for a left shoulder disorder. The claims folder should be made available to, and reviewed by, the examiner, with such review noted in the examination report. The examiner should record the full history of the Veteran's disorder, including the Veteran's account of the etiology the claimed disorder. 

The examiner should clearly indicate any currently diagnosed left shoulder disorder(s). Additionally, the examiner should specifically opine as to the likelihood that any currently service connected disorder (notably with respect to the cervical, thoracic and lumbar segments of the spine), and/or the Veteran's military service caused and/or contributed to any currently diagnosed left shoulder disorder. 

The requested opinions and rationale should be clearly stated. If any studies are necessary, they should be performed and all findings reported in detail. 

- 20- 

2. The RO/AMC will then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals 

- 21  




